[DO NOT PUBLISH]

                        IN THE UNITED STATES COURT OF APPEALS

                               FOR THE ELEVENTH CIRCUIT
                                ________________________                  FILED
                                                                 U.S. COURT OF APPEALS
                                       No. 10-12655                ELEVENTH CIRCUIT
                                   Non-Argument Calendar               JUNE 6, 2011
                                 ________________________               JOHN LEY
                                                                         CLERK
                            D.C. Docket No. 1:97-cr-00838-JAL-1

UNITED STATES OF AMERICA,

llllllllllllllllllll                                                l Plaintiff-Appellee,

                                             versus

ALFREDO BERRIO,

lllllllllllllllllllll                                              Defendant-Appellant.

                                ________________________

                          Appeal from the United States District Court
                              for the Southern District of Florida
                                ________________________

                                        (June 6, 2011)

Before HULL, MARTIN and ANDERSON, Circuit Judges.

PER CURIAM:

         Alfredo Berrio appeals his 130-month sentence, imposed within the

applicable guideline range, after pleading guilty to a single count of conspiracy to
import cocaine, in violation of 21 U.S.C. § 963. Before Berrio pled guilty, he fled

the country and failed to appear at his initial plea hearing. The district court then

issued a warrant for his arrest. In 2003, after Berrio was arrested in Brazil for an

unrelated offense, provisional warrants were issued for Berrio’s extradition to the

United States. On direct appeal, Berrio argues that he should be given credit for

the time he served in prison in Brazil from the time he was served the provisional

arrest warrants in 2003 for the instant charge until the time his United States

sentence commenced.

      The Attorney General through the BOP, and not the district courts, is

authorized, under 18 U.S.C. § 3585(b), to compute sentence credit awards after

sentencing. Dawson v. Scott, 50 F.3d 884, 889 (11th Cir. 1995). The Attorney

General delegated his authority in this area to the BOP. United States v. Lucas,

898 F.2d 1554, 1555-56 (11th Cir. 1990). We have held that the granting of credit

for time served is in the first instance an administrative, not a judicial, function.

United States v. Flanagan, 868 F.2d 1544, 1546 (11th Cir. 1989). The district

court, therefore, cannot circumvent the Attorney General’s initial discretion

concerning whether to credit a defendant’s time in custody prior to sentencing.

Lucas, 898 F.2d at 1555.

      Furthermore, an inmate must exhaust his administrative remedies with the

                                           2
BOP before seeking judicial relief. Id. In fact, the district court does not have

jurisdiction to consider a defendant’s claim if he fails to exhaust his administrative

remedies. Id.

      A claim concerning credit for time served is not appropriate on direct

appeal, and should be filed as a writ of habeas corpus pursuant to 28 U.S.C.

§ 2241, against the BOP. See, e.g., Rodriguez v. Lamar, 60 F.3d 745, 746 (11th

Cir. 1995) (noting that defendant filed a § 2241 petition seeking credit for time he

spent at his home under pre-trial, restrictive conditions); Dawson, 50 F.3d at 886

(noting that defendant filed a § 2241 petition after exhausting his BOP

administrative remedies, seeking credit for time he spent at a halfway house).

Accordingly, we will not consider Berrio’s claims here on direct appeal.

      Upon review of the record and consideration of the parties’ briefs, we

affirm.

      AFFIRMED.1




      1
             Berrio’s request for oral argument is denied.

                                              3